UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 29, 2010 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Canada (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 40.13e-4(c)) Item 5.02(e)Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 29, 2010, the Board of Directors of NeuLion,Inc. (the “Corporation”) approved amendments to the Corporation’s Second Amended and Restated Stock Option Plan, as amended, 2006 Stock Appreciation Rights Plan, as amended, Amended and Restated Retention Warrants Plan, as amended, and Restricted Share Plan, as amended, (i) to provide for the withholding or deduction of any taxes required by law to be withheld by the Corporation from any payment to be made to a participant under such plans and for the means by which a participant may satisfy such withholding obligations and (ii) to include language explicitly providing that all tax consequences arising from participation in such plans are the responsibility of each participant and not the responsibility of the Corporation. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith: ExhibitNumber Description Second Amended and Restated Stock Option Plan, as amended 2006 Stock Appreciation Rights Plan, as amended Amended and Restated Retention Warrants Plan, as amended Restricted Share Plan, as amended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NEULION, INC. Date:May 5, 2010 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary
